                 Case 3:20-cv-05023-BAT Document 13 Filed 04/24/20 Page 1 of 1



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     DIANA HUNTER,
 8
                                Plaintiff,                  CASE NO. 3:20-cv-05023-BAT
 9
            v.                                              ORDER EXTENDING DEADLINES
10
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Defendant requests a stay of proceedings for 28 days because the agency is unable to

14   produce the certified transcript of the record necessary to file an answer due to agency in-office

15   closures in response to the COVID-19 crisis. Dkts. 8, 10. Plaintiff does not oppose the stay. Id.

16          The Court finds that an extension of Defendant’s deadline to file the transcript is

17   warranted. Accordingly, it is ORDERED that Defendant shall produce and file the certified

18   transcript of the record (or request for additional time if needed) by May 29, 2020.

19          DATED this 24th day of April, 2020.

20

21                                                         A
                                                           BRIAN A. TSUCHIDA
22                                                         Chief United States Magistrate Judge

23




     ORDER EXTENDING DEADLINES - 1
